DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 07/16/2021.

Response to Arguments
Applicant’s arguments, filed on 07/16/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 33 has been withdrawn. 

Applicant’s arguments with respect to claim rejections under 35 USC 102 and 35 USC 103 have been considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24, 27 and 30-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims 24 and 30-32 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

In other words, the originally filed specification only supports that multiple reference signals (RSs) are transmitted. The previously applied prior art by Kim teaches this limitation (see paragraph 0099, where Kim describes that a plurality of CSI-RSs may be configured for the UE). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2014/0016497 A1) in view of Kim et al (US 2016/0277090 A1).
Consider claims 24 and 30:
Seo discloses a user equipment (UE) (see Fig. 1 and paragraph 0004, where Seo describes a UE and a base station eNB
a receiver that receives information regarding repetition of transmissions of Channel State Information-Reference Signals (CSI-RSs) in a single transmission period (see paragraph 0109, where Seo describes that a cell informs a user equipment whether a same CSI-RS is repeated; see paragraph 0115, where Seo describes that the base station configures one CSI-RS, repeatedly transmits it in a same frame, thus, the CSI-RSs are transmitted in a single transmission period); and
a processor that controls to receive the CSI-RSs based on the information (see paragraph 0012, where Seo describes that the user equipment includes a wireless communication module configured to receive configuration information of CSI-RS from base station and a processor configured to combine CSI-RSs).
Seo does not specifically disclose: when the information regarding repetition of transmissions of CSI-RSs indicates off, the processor does not assume that the CSI-RSs are transmitted with the same beam within the transmission period.
Kim teaches: when an information regarding transmissions of CSI-RSs indicates off, a processor does not assume that the CSI-RSs are transmitted with same beam within a transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively). 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: when the information regarding repetition of see paragraph 0009).
Consider claim 31:
	Seo discloses a base station (BS) (see Fig. 1 and paragraph 0004, where Seo describes a UE and a base station eNB) comprising:
a transmitter that transmits information regarding repetition of transmissions of Channel State Information-Reference Signals (CSI-RSs) in a single transmission period (see paragraph 0109, where Seo describes that a cell informs a user equipment whether a same CSI-RS is repeated; see paragraph 0115, where Seo describes that the base station configures one CSI-RS, repeatedly transmits it in a same frame, thus, the CSI-RSs are transmitted in a single transmission period); and
a processor (see Fig. 16 and paragraph 0143, where Seo describes a processor 1610).
Seo does not specifically disclose: when the information regarding repetition of transmissions of CSI-RSs indicates off, the processor controls to not transmit the CSI-RSs with the same beam within the transmission period.
Kim teaches: when an information regarding transmissions of CSI-RSs indicates off, a processor controls to not transmit the CSI-RSs with same beam within a transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively; see paragraph 0130, where Kim describes that the base station eNB applies different directional beams to the CSI-RSs). 	
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: when the information regarding repetition of transmissions of CSI-RSs indicates off, the processor controls to not transmit the CSI-RSs with the same beam within the transmission period, as taught by Kim to modify the method of Seo in order to have flexible use of frequency band, as discussed by Kim (see paragraph 0009).
Consider claim 32:
	Seo discloses a system comprising base station (BS) and a user equipment (see Fig. 1 and paragraph 0004, where Seo describes a UE and a base station eNB), wherein:
the BS comprises: a transmitter that transmits information regarding repetition of transmissions of Channel State Information-Reference Signals (CSI-RSs) in a single transmission period (see paragraph 0109, where Seo describes that a cell informs a user equipment whether a same CSI-RS is repeated; see paragraph 0115, where Seo describes that the base station configures one CSI-RS, repeatedly transmits it in a same frame, thus, the CSI-RSs are transmitted in a single transmission period); and
a processor (see Fig. 16 and paragraph 0143, where Seo describes a processor 1610),
the UE comprises: a receiver that receives the information (see paragraph 0109, where Seo describes that the cell informs the user equipment whether a same CSI-RS is repeated; see paragraph 0115, where Seo describes that the base station configures one CSI-RS, repeatedly transmits it in a same frame, thus, the CSI-RSs are transmitted in a single transmission period); and
a processor that controls to receive the CSI-RSs based on the information (see paragraph 0012, where Seo describes that the user equipment includes a wireless communication module configured to receive configuration information of CSI-RS from base station and a processor configured to combine CSI-RSs).
Seo does not specifically disclose: when the information regarding repetition of transmissions of CSI-RSs indicates off, the processor of the BS controls to not transmit the CSI-RSs with the same beam within the transmission period, and the processor of the UE does not assume that the CSI-RSs are transmitted with the same beam within the transmission period.
Kim teaches: when an information regarding repetition of transmissions of CSI-RSs indicates off, a processor of a BS controls to not transmit the CSI-RSs with same beam within a transmission period, and a processor of the UE does not assume that the CSI-RSs are transmitted with same beam within the transmission period (see paragraph 0099, where Kim describes that the information related to the CSI-RSs is signaled to the UE from the base station eNB; see paragraph 0013, where Kim describes that the information related to the CSI-RSs is a pattern indicator; see paragraphs 0125-0126, where Kim describes that when the eNB and the UE assume a fixed pattern, e. g. pattern #1, without signaling, thus the information indicates off, the UE assumes that CSI-RS #1 and CSI-RS #2 have been beamformed with vertical beam #1 and vertical beam #2, respectively; see paragraph 0130, where Kim describes that the base station eNB applies different directional beams to the CSI-RSs).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: when the information regarding repetition of see paragraph 0009).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2014/0016497 A1) in view of Kim et al (US 2016/0277090 A1), as applied to claim 24 above, and further in view of Ojala et al  (US 2011/0019637 A1).
Consider claim 27:
	Kim discloses the invention according to claim 24 above. Kim does not specifically disclose: the receiver receives information regarding a CSI report, and wherein, when the information regarding the CSI report instructs not to perform the CSI report, the processor controls not to perform the CSI report.
	Ojala teaches: a receiver receives information regarding a CSI report, and wherein, when the information regarding the CSI report instructs not to perform the CSI report, a processor controls not to perform the CSI report (see Fig. 3 and paragraphs 0039-0040, where Ojala describes that a base station eNB transmits a CSI reporting flag to a UE, if the CSI reporting flag is set to “off”, the UE does not report CSI information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiver receives information regarding a CSI report, and wherein, when the information regarding the CSI report instructs not to perform the CSI report, the processor controls not to perform the CSI report, as taught by Ojala to modify the see paragraph 0003).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631